Title: To Thomas Jefferson from George Slaughter, 15 January 1781
From: Slaughter, George
To: Jefferson, Thomas


Louisville, 15 Jan. 1781. Having appointed an assistant to complete purchases to be made on the Monongahela, Slaughter proceeded to Louisville and, on arrival, began purchasing beef and salt, the supply of which is sufficient; has drawn bills in favor of James Sullivan and David Standford for the purchase and delivery of provisions “from Hunters that would not credit the state,” and hopes they may be paid; encloses list of bills drawn last summer, part of which are still unpaid; was directed to draw bills when appointed by Clark (encloses copy of appointment) and having done so, hopes the “Board will take them in”; needs at least £250,000 to comply with contracts; wrote “from Monongahalia” that Nathaniel Randolph had been appointed to complete purchases there and provide for their transportation to Louisville with orders to draw on the government when necessary.
